Name: Commission Regulation (EC) No 2619/97 of 22 December 1997 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of Portugal
 Type: Regulation
 Subject Matter: fisheries;  maritime and inland waterway transport;  Europe
 Date Published: nan

 24. 12. 97 I EN I Official Journal of the European Communities L 353/23 COMMISSION REGULATION (EC) No 2619/97 of 22 December 1997 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of Portugal quota allocated for 1997; whereas Portugal has prohibited fishing for this stock as from 24 November 1997; whereas it is therefore necessary to abide by that date , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as last amended by Regulation (EC) No 2205/97 (2), and in par ­ ticular Article 21 (3) thereof, Whereas Council Regulation (EC) No 406/97 of 20 December 1996 laying down for 1997 certain conserva ­ tion and management measures for fishery resources in the Regulatory Area as defined in the Convention on Future Multilateral Cooperation in the North West Atlantic Fisheries (3), provides for Greenland halibut quotas for 1997; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated; Whereas, according to the information communicated to the Commission , catches of Greenland halibut in the waters of NAFO zone 3LMNO by vessels flying the flag of Portugal or registered in Portugal have reached the HAS ADOPTED THIS REGULATION: Article 1 Catches of Greenland halibut in the waters of NAFO zone 3LMNO by vessels flying the flag of Portugal or registered in Portugal are deemed to have exhausted the quota allocated to Portugal for 1997. Fishing for Greenland halibut in the waters of NAFO zone 3LMNO by vessels flying the flag of Portugal or registered in Portugal is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. It shall apply with effect from 24 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1997. For the Commission Emma BONINO Member of the Commission (&lt;) OJ L 261 , 20 . 10 . 1993, p . 1 . (*) OJ L 304, 7. 11 . 1997, p. 1 . P OJ L 66, 6 . 3 . 1997, p . 119 .